DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, there is no antecedent basis for the term “the at least one blocking element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 16, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. US 2016/0001970 in view of De Graaff et al. US 2009/0272275 in view of Weijers et al. US 2013/0011521.
Regarding claim 1, Kaeser discloses a pack (1) capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises an insert (5) and a container (inner volume 2) where the one or more food or beverage ingredient or ingredients (beverage ingredient) (paragraph [0002]) are stored.  The insert (5) has at least a fluid inlet (3) capable of introducing an aqueous fluid.  Since the fluid inlet communicates with a nozzle (injection hole 31) which has a diameter reduced from a diameter of the fluid inlet it is obvious that a jet would be created in an inner volume of the pack (under the form of a jet) (paragraph [0042], [0092], [0128], fig. 18 and 19).
Claim 1 differs from Kaeser in the insert further comprising at least an air conduit configured to allow introducing air from the exterior of the pack and into the inner volume of the pack through at least one air nozzle.
De Graaff discloses a storage space (8), holder (2), and mixing chamber (10) all of which are seen to comprise a pack capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises a container (storage space 8) where the food or beverage ingredients are stored.  There is a fluid inlet (opening 16) capable of introducing an aqueous fluid under the form of a jet in the inner volume of the pack and De Graaff discloses the fluid inlet would further comprise an air conduit (air inlet opening 42) capable of introducing air from the exterior of the pack into the inner volume of the pack through at least an air nozzle (paragraph [0028] – [0030], [0038], and fig. 1a – 1b). 
De Graaff is providing an air inlet communicating with the exterior of a pack to introduce air in the inner volume of the pack in order to ensure that air is supplied to the pack so that air is whipped into the beverage for obtaining a beverage with a fine-bubble froth which is applicant’s reason for doing so as well.  To therefore modify Kaeser and include an air inlet connected to an aspiration inlet, the air inlet communicating with the exterior of the pack to introduce air in the inner volume of the pack as taught by De Graaff would have been an obvious matter of choice and/or design to the ordinarily skilled artisan as well as for whipping air into the beverage for obtaining a beverage with a fine-bubble froth.
Claim 1 now differs from Kaeser in view of De Graaff in the insert (10) comprising at least two parts moveable with respect to each other the insert comprising at least one moveable part moveable with respect to a fixed part of the insert and comprising the at least one air conduit.
Weijers discloses a pack (capsule 100) capable of preparing a food or beverage product from one or more food or beverage ingredients.  The pack comprises two parts (body 101 and cap 102) which parts are movable with respect to each other and function as an insert having at least a fluid inlet capable of introducing an aqueous fluid in the inner volume of the pack (paragraph [0047] – [0050], fig. 1A – 1D, and 3A – 3D) and at least one air conduit (inlet not visible) is also provided (paragraph [0061]).  Weijers also discloses the introduction of air (suction of air) into the interior space of the pack would improve mixing and wetting of contained food or beverage ingredients (paragraph [0022]).  Weijers is providing the pack with at least two parts movable with respect to each other for the art recognized purpose of allowing the pack to be closed before use to protect the contained food or beverage ingredients stored therein and then reclosed after use to prevent subsequent leaking of the capsule and portions of any remaining food or beverage ingredients.  To therefore modify Kaeser in view of de Graaff and provide the insert with at least two parts movable with respect to each other where one part is fixed as taught by Weijers to be closed before use to protect the contained food or beverage ingredients stored therein and then closed after use to prevent subsequent leaking of the capsule and portions of any remaining food or beverage ingredients would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Kaeser in view of De Graaff in view of Weijers discloses the at least one fluid inlet (‘970, reference sign 110) (‘275, reference sign 22) communicates with a depression chamber through at least one fluid nozzle (31) (‘970, fig. 19) (supply channel 19) (‘275, paragraph [0043] and fig. 1b).  That is all that is positively recited.
With respect to the remaining recitations beginning “in order to create the jet from a pressurized fluid introduced through the at least one fluid inlet” these are seen to be recitations regarding the intended use of the at least one liquid nozzle.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Kaeser in view of De Graaff in view of Weijers obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “in order to create the jet from a pressurized fluid introduced through the fluid inlet”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Kaeser in view of De Graaff in view of Weijers and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 3, Kaeser in view of De Graaff in view of Weijers disclose the at least one air nozzle (42) communicates with the depression chamber (19) (‘275, paragraph [0043] and fig. 1b).  That is all that is positively recited.
With respect to the remaining recitations beginning “so that air from at least one air conduit is sucked into the inner volume of the pack when the jet is introduced into the inner volume of the pack and incorporated together with the jet” these are seen to be recitations regarding the intended use of the at least one liquid nozzle and are rejected as such for the same reasons given above in the rejection of claim 2.
Regarding claim 5, Kaeser in view of De Graaff in view of Weijers discloses the fixed part (cap 102) is capable of being fixed to a beverage preparation device and comprising the at least one fluid inlet (109) (‘521, paragraph [0049]).
Regarding claim 7, Kaeser in view of De Graaff in view of Weijers discloses that when the moveable part (101) is moved, the at least a beverage outlet (111) is opened (‘521, paragraph [0053]).  Regarding said outlet being located in the moveable part, it is not seen that shifting the position of the outlet to the movable part would modify the operation of the pack with respect to the dispensing of any produced food or beverage product from the capsule therefore the placement of the outlet with respect to the fixed part and the moveable part is seen to be an obvious matter of design and/or choice as a rearrangement of parts (MPEP 2144.04 VI.C.).
Regarding claim 8, Kaeser in view of De Graaff in view of Weijers discloses air is allowed to enter into the at least one air conduit (not visible) once the at least two parts of the insert move with respect to each other (‘521, paragraph [0022] and [0061]).
Regarding claims 9 and 10, Kaeser in view of De Graaff in view of Weijers discloses the communication of the insert (101/102) with the inner volume of the pack remains closed until the at least two parts of the insert move with respect to each other and the communication of the insert (101/102) with the exterior of the pack to deliver a food or beverage product remains closed until the at least two parts of the insert move with respect to each other (‘521, paragraph [0052] – [0053]).
Regarding claim 11, the at least one air conduit (‘275, fig. 1b, reference sign 42) taught by Kaeser in view of De Graaff in view of Weijers would be capable of being connected to an external means actively injecting air into the at least air conduit.
Regarding claim 12, Kaeser in view of De Graaff in view of Weijers disclose the pack would comprise at least one flexible water impermeable sheet folded to define the inner volume of the pack and overwrapping the insert (‘970, paragraph [0092]).
Regarding claim 13, Kaeser in view of De Graaff in view of Weijers disclose the insert (5) comprises at least a frontal fluid inlet (32) on a front side and at least a rear fluid inlet (32) on a rear side (two water inlet chambers 32) so that the pack can be accessed from the front side and/or by the rear side to introduce an aqueous fluid through the front side and/or the rear side (depending on the sense of introduction of the pack) (‘970, paragraph [0140] and fig. 30a and 30b).
Regarding claim 14, Kaeser in view of De Graaff in view of Weijers disclose dimensions (diameter can vary), a number, and a position of the at least one air conduit and/or the at least one air nozzle with respect to a depression chamber (channel 19) (‘275, paragraph [0043]) defines the level of foaming of the food or beverage prepared (‘275, paragraph [0087]).
Regarding claim 15, Kaeser in view of De Graaff in view of Weijers disclose the one or more food or beverage ingredient is a soluble food or beverage ingredient (‘970, paragraph [0040]).
Regarding claim 16, Kaeser in view of De Graaff in view of Weijers disclose the container is configured as a sachet (‘970, paragraph [0033]).
Regarding claim 19, Kaeser in view of De Graaff in view of Weijers disclose the insert has an air conduit (inlet) (‘521, paragraph [0022] and [0061]) and that when in the closed position the capsule is air tight (‘521, paragraph [0047]) which is to say that in the closed position the fixed part would comprise at least one stopping element, the at least one air conduit would be blocked, and the movable part acts as at least one blocking element (‘521, fig. 1A/1B).  Once it was known to have at least one blocking element to block the at least one air conduit it is not seen that patentability would be predicated on which portion of the insert the blocking element would be located as this would be merely a rearrangement of parts absent strong and compelling evidence to the contrary.  Since the particular location of the blocking element would not have modified the operation of the insert the particular placement of said element would have been an obvious matter of choice and/or design (MPEP § 2144.04 VI.C.).
Regarding claim 20, Kaeser in view of De Graaff in view of Weijers disclose the fixed part (102) has at least one outlet aperture (111) and the movable part closes the outlet when in the closed position, which is to say the movable part has at least one closing element and said element of the movable part blocks the at least one outlet aperture of the fixed part when the movable part is in a closed position (‘521, paragraph [0048] – [0049] and fig. 1A, 1B, 1C, and 1D).
 Regarding claim 21, Kaeser in view of De Graaff in view of Weijers disclose the fixed part would be capable of being fixed to a beverage preparation device and there is a movable part having at least one positioning pin capable of movement by the beverage preparation device is (‘970, fig. 23 and 24, reference sign 32).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. US 2016/0001970 in view of De Graaff et al. US 2009/0272275 in view of Weijers et al. US 2013/0011521 in view of Pineschi EP 2 343 247.
Claim 18 differs from Kaeser in view of De Graaff in view of Weijers in the insert has a sharpened part and a film overwraps the at least one air conduit within the insert, and wherein movement of the movable part relative to the fixed part causes the sharpened part to tear the film open and allow air to enter the at least one air conduit.
Pineschi discloses a pack (capsule 1) capable of preparing a food or beverage product from one or more beverage ingredients which pack has an insert (neck 18 and perforator 120) comprising at least one fluid inlet capable of introducing an aqueous fluid in an inner volume of the pack.  The insert further has at least one air conduit (port 31) capable of introducing air from an exterior of the pack into an interior volume through the at least one air nozzle (paragraph [0088], [0089], [00136], [0137], and fig. 5 and 6).  Pineschi is providing the movable part with a sharpened part to tear the film open in order to automatically and easily open the pack when it is desired to produce the food or beverage product and further to allow air to enrich the food or beverage product during production which is applicant’s reason for doing so as well.  To therefore modify Kaeser in view of De Graaff in view of Weijers and provide the movable part with a sharpened to tear the film open and allow air to enter the at least one conduit as taught by Pineschi would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,336,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between clams 1 and 2 of the instant application in the ‘532 patent requires the dispensing outlet of the insert to be configured to deliver the prepared food or beverage product as a free flow by gravity fall.
Claims 1, 3, and 11 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 11 – 14 of copending Application No. 16611519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claims 1 and 4 of the instant application with respect to claim 1 of the ‘519 application is the recitation of further details with respect to the specific configuration and positioning of the air inlet and fluid inlets in the ‘519 application.  Claim 11 of the instant application and 3 of the ‘519 application require the air inlet to be able to be connected to an air pump, claim 12 of the instant application in reciting at least one flexible water impermeable sheet folded to define the inner volume reads on more than one sheet being folded as recited in claim 6 of the ‘519 application, claim 13 of the instant application requires both a front fluid inlet and a rea fluid inlet as does claim 15 of the ‘519 application, claim 14 of the instant application and claim 11 of the ‘519 application require the level of foaming of the food or beverage product to be related to the design of the air inlet, claim 15 of the instant application and claim 13 of the ‘519 application require the food or beverage ingredients to be soluble, and claims 16 of the instant application and claim 14 of the ‘519 application recite the form of the pack to be a sachet or a capsule.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that De Graaff is directed to a beverage preparation system that doses first and second fluid from a fluid supply device into a mixing chamber but introduces air into the exterior of a mixing chamber and does not allow the introduction of air into the inner volume of a pack.  These urgings are not deemed persuasive.
De Graaff was brought to teach that it was known in the art to provide an air conduit to allow air from the exterior of a “pack” into a mixing chamber through at least one air nozzle and not the fluid supply of the pack itself.  Further De Graaff clearly discloses that the air is introduced into a mixing chamber (10) (‘275, paragraph [0032]).
Applicant urges that Weijers is directed to a capsule including first and second parts that move between a first relative positioning defining a first volume and a second relative position defining a second volume and that Weijers allows for the introduction of air through an air conduit into the capsule, i.e. pack, for the purpose of scattering particulate matter within the capsule to improve mixing and/or wetting of ingredients and that the air inlet of Weijers is not preforming the same function as applicant’s air inlet.  These urgings are not found persuasive.  
Weijers was brought to disclose that it was well established to provide an insert with movable parts where the parts would also comprise at least an air conduit and not to teach the change in volume from a first volume to a second volume.  Further, applicant is to be reminded that the claims are directed to a device, that is a pack, and insert, and not to a method of producing a food or beverage product therefore rationales that suggest what the inventor has done, but for a different purpose or to solve a different problem are permissible.  It is not necessary that the prior art suggest the combination to achieve the same result as that of the applicant.  It must also follow that the air inlet of Weijers would also cause mixing of the enclosed food or beverage ingredients as well which is also applicant’s intended function.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references taken as a whole disclose all the features of applicant’s pack as claimed.
It also appears that applicant is citing the rejections are based on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792